DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because “liner” on line 3 should be changed to “linear” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first through-hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 25, it is unclear how the connection hole and cavity can be identical is quantity and the connection hole be larger in quantity than the cavity.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-7, 9-12, 14, 15, 17, 23, 24 and 27 are allowed.  
In regard to claim 1, in combination with other limitations, a substrate comprising a hard layer and a soft layer, a first contact point provided on an upper surface of the substrate and above the soft layer, a second contact point provided on the upper surface of the substrate and around the first contact point, a first external electrode and a second external electrode provided at end portions of the substrate, a first wiring pattern provided on a lower surface of the substrate and electrically connected to the first external electrode, and a second wiring pattern provided on the lower surface of the substrate and electrically connected to the second external electrode are neither disclosed nor suggested by the prior art.
In regard to claim 15, in combination with other limitations, forming a soft layer on a lower surface of an aggregate switch substrate member, wherein the soft layer covers at least portions immediately under the plurality of first contact points, and does not cover the plurality of through holes is neither disclosed nor suggested by the prior art.
In regard to claim 17, in combination with other limitations, a substrate comprising a first substrate member, a second substrate member provided under the first substrate member; a cavity formed in the substrate, the cavity having a depth leaving a bottom of the second substrate member, an opening formed on an upper surface of the substrate, and a connection hole connecting the opening and the cavity to each other is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minoo et al. [US 8,339,798], Konno [US 201/0124349] and Wada et al. [US 9,786,450] disclose similar substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833